Name: 2004/16/EC: Council Decision of 22 December 2003 on downgrading Annex 5 to the Common Consular Instructions and the corresponding Annex 14b to the Common Manual and on declassifying Annexes 9 and 10 to the Common Consular Instructions and the corresponding Annexes 6b and 6c to the Common Manual
 Type: Decision
 Subject Matter: information and information processing;  international law;  international affairs
 Date Published: 2004-01-09

 Avis juridique important|32004D00162004/16/EC: Council Decision of 22 December 2003 on downgrading Annex 5 to the Common Consular Instructions and the corresponding Annex 14b to the Common Manual and on declassifying Annexes 9 and 10 to the Common Consular Instructions and the corresponding Annexes 6b and 6c to the Common Manual Official Journal L 005 , 09/01/2004 P. 0078 - 0078Council Decisionof 22 December 2003on downgrading Annex 5 to the Common Consular Instructions and the corresponding Annex 14b to the Common Manual and on declassifying Annexes 9 and 10 to the Common Consular Instructions and the corresponding Annexes 6b and 6c to the Common Manual(2004/16/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207 thereof,Whereas:(1) Pursuant to its Decisions of 14 December 1993 (SCH/Com-ex (93)22 rev) and of 23 June 1998 (SCH/Com-ex (98)17), the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985, classified as "Confidential" Annexes 5, 9 and 10 to the Common Consular Instructions and all Annexes of the Common Manual(1), a new version of which was adopted by the Decision of the said Executive Committee on 28 April 1999 (SCH/Com-ex (99)13).(2) The Common Consular Instructions and the Common Manual and the Decisions of the Executive Committee on their classification form part of the Schengen acquis as defined by the Council in its Decision 1999/435/EC(2).(3) Part I and several Annexes to the Common Manual have been declassified in accordance with Council Decision 2000/751/EC(3) and Part II to the Common Manual has been declassified in accordance with Council Decision 2002/353/EC(4).(4) Annex 5 to the Common Consular Instructions and the corresponding Annex 14b to the Common Manual should be downgraded and Annexes 9 and 10 to the Common Consular Instructions and the corresponding Annexes 6b and 6c to the Common Manual should be declassified.(5) It is appropriate to repeal the Executive Committee decisions (SCH/Com-ex (93)22 rev) and (SCH/Com-ex (98)17), and to take future decisions on classification of documents constituting part of the Schengen acquis in accordance with the rules on the classification of documents set out in Council Decision 2001/264/EC of 19 March 2001 adopting the Council's security regulations(5),HAS DECIDED AS FOLLOWS:Article 1Annex 5 to the Common Consular Instructions and the corresponding Annex 14b to the Common Manual shall be downgraded to "RESTREINT EU" and Annexes 9 and 10 to the Common Consular Instructions, as well as the corresponding Annexes 6b and 6c to the Common Manual, shall be declassified.Article 2Annexes 9 and 10 to the Common Consular Instructions and the corresponding Annexes 6b and 6c to the Common Manual shall be published in the Official Journal of the European Union.Article 3The decisions of the Schengen Executive Committee of 14 December 1993 (SCH/Com-ex (93)22 rev) and of 23 June 1998 (SCH/Com-ex (98)17) are repealed.Article 4This Decision shall take effect on the day of its publication in the Official Journal of the European Union.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) OJ C 313, 16.12.2002, p. 97. The Common Manual as amended by Council Regulation (EC) No 693/2003 (OJ L 99, 17.4.2003, p. 8).(2) OJ L 176, 10.7.1999, p. 1.(3) OJ L 303, 2.12.2000, p. 29.(4) OJ L 123, 9.5.2002, p. 49.(5) OJ L 101, 11.4.2001, p. 1.